Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

                                                   Response to Amendment
 Based on telephone interview on May 19, 2021, with respect to cancellation of claims 3-4, 6-7, 9, 12-13, 15, 17, 20-23, 25, amended claims 1, 10, 18 and new claims 32-34, also review of prior art of record have been fully considered and are persuasive.        
             The claims 1-2, 5, 8, 10-11, 14, 16, 18-19, 24 and 26-34 now renumbered as 1-20 are allowed.  

                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Applicants Attorney (Nidhi Bansal, Reg No. L1124), on May 19, 2021, without traverse.

           The amended claims 1, 10 and 18 as follows: 
          Cancel claims 3-4, 6-7, 9, 12-13, 15, 17, 20-23 and 25.
           Claim 1. (Currently Amended) A terminal, comprising: 
           a communications bus;
          a neural network computation apparatus coupled to the communications bus; 
           a communications interface coupled to the communications bus and configured to perform wireless communication;
           a memory coupled to the communications bus and configured to store executable program code; and
           a processor coupled to the communications bus, wherein the executable program code in the memory causes the processor to be configured to:
           obtain an image file comprising a target object;
           control the neural network computation apparatus to recognize the target object based on an image recognition model in the terminal to obtain object category information of the target object; 
           store the object category information in the image file as first label information of the target object;
           control the communications interface to send the first label information of the target object to a server to share the first label information on the server;

           send revised first label information to a server, wherein after storing the object category information in the image file as the first label information of the target object, the executable program code further causes the processor to be configured to:
           search a target object detail base for second label information matching the first label information;
           determine whether the second label information is found;
store the second label information in the image file, and label the target object in the image file based on the second label information when the second label information is found; and 
           	label the target object in the image file based on the first label information when the second label information is not found.
           Claim 2. (Previously Presented) The terminal of claim 1, wherein the neural network computation apparatus comprises at least one neural network computation chip, and wherein in a manner of obtaining the image file, the executable program code further causes the processor to be configured to:
           determine, based on a selection operation on a display image on the terminal received from the user, the target object corresponding to the selection operation; and
           generate the image file comprising the target object, 
           wherein when the selection operation corresponds to n target objects and when the n is a positive integer, in a manner of generating the image file comprising the target object, the executable program code further causes the processor to be configured to:
           generate an image file comprising the n target objects; or

           Claims 3-4. (Cancelled)
           Claim 5. (Previously Presented) The terminal of claim 1, wherein before controlling the neural network computation apparatus to recognize the target object, the executable program code further causes the processor to be configured to:
           control the communications interface to receive and store the image recognition model from the server; or
           control the neural network computation apparatus to perform image recognition training based on a picture in the terminal to obtain the image recognition model.
           Claims 6-7. (Cancelled) 
           Claim 8. (Previously Presented) The terminal of claim 1, wherein after controlling the communications interface to send the first label information of the target object to the server, the executable program code further causes the processor to be configured to: 
           receive, using the communications interface, first label revision information from the server; and 
           update the first label information with the first label revision information.
           Claim 9. (Cancelled) 
           Claim 10. (Currently Amended) A terminal, comprising:
           a processor configured to:
           obtain an image file comprising a target object; and

           a storage coupled to the processor and configured to store the object category information in the image file as first label information of the target object, 
           	wherein the processor is further configured to revise the first label information based on a revision operation received from a user for the first label information; 
           a transmitter coupled to the processor and configured to send revised first label information to a server; and
           	a receiver coupled to the processor, wherein before recognizing the target object based on the image recognition model in the terminal, either:
           the receiver is configured to receive and store the image recognition model from the server; or
           	the processor is further configured to perform image recognition training based on a picture in the terminal using the neural network computation apparatus to obtain the image recognition model, wherein after storing the object category information in the image file as the first label information of the target object, the processor is further configured to:
           search a target object detail base for second label information matching the first label information; and
           determine whether the second label information is found, wherein the storage is further configured to: 
store the second label information in the image file, and label the target object in the image file based on the second label information when the second label information is found; and
           label the target object in the image file based on the first label information when the second label information is not found.
           Claim 11. (Previously Presented) The terminal of claim 10, wherein the processor is further configured to:
           determine, based on a selection operation performed on a display image on the terminal by a user, the target object corresponding to the selection operation; and
           generate the image file comprising the target object, wherein when the selection operation corresponds to n target objects and when the n is a positive integer, the processor is further configured to:
           generate an image file comprising the n target objects; or
           generate m image files comprising at least one of the n target objects, wherein the m is an integer, and wherein m ≤ n.
           Claims 12-13. (Cancelled)
           Claim 14. (Previously Presented) The terminal of claim 10, wherein after storing the object category information in the image file as the first label information of the target object, the transmitter is further configured to send the first label information of the target object to the server to share the first label information on the server.
           Claim 15. (Cancelled) 
           Claim 16. (Previously Presented) The terminal of claim 14, wherein after sending the first label information of the target object to the server, the receiver is further configured to receive 
           Claim 17. (Cancelled) 
           Claim 18. (Currently Amended) An image recognition method, comprising:
           obtaining, by a terminal, an image file comprising a target object;
           recognizing, by the terminal, the target object based on an image recognition model in the terminal using a neural network computation apparatus in the terminal to obtain object category information of the target object; 
           storing, by the terminal, the object category information in the image file as first label information of the target object; 
           sending, by the terminal, the first label information of the target object to the server to share the first label information on a server;
           revising, by the terminal, the first label information based on a revision operation received from a user for the first label information; and 
           sending, by the terminal, revised first label information to the server,
           	wherein before recognizing the target object based on the image recognition model in the terminal, the image recognition method further comprises:
           receiving and storing, by the terminal, the image recognition model from the server; or
           	performing, by the terminal, image recognition training based on a picture in the terminal using the neural network computation apparatus to obtain the image recognition model, wherein after storing the object category information in the image file as the first label information of the target object, the image recognition method further comprises:
searching, by the terminal, a target object detail base for second label information matching the first label information;
           determining, by the terminal, whether the second label information is found;
           storing, by the terminal, the second label information in the image file, and labeling, by the terminal, the target object in the image file based on the second label information when the second label information is found; and 
           labeling, by the terminal, the target object in the image file based on the first label information when the second label information is not found.
           Claim 19. (Previously Presented) The image recognition method of claim 18, wherein obtaining the image file comprising the target object comprises:
           determining, by the terminal based on a selection operation performed on a display image on the terminal by a user, the target object corresponding to the selection operation; and
           generating, by the terminal, the image file comprising the target object, 
           wherein when the selection operation corresponds to n target objects and when the n is a positive integer, generating the image file comprising the target object comprises:
           generating, by the terminal, an image file comprising the n target objects; or
           generating, by the terminal, m image files comprising at least one of the n target objects, wherein the m is an integer, and wherein m ≤ n.
           Claims 20-23. (Cancelled)
           Claim 24. (Previously Presented) The image recognition method of claim 18, wherein after sending the first label information of the target object to the server, the image recognition method further comprises: 
           receiving, by the terminal, first label revision information from the server; and 

           Claim 25. (Cancelled) 
           Claim 26. (Previously Presented) The image recognition method of claim 18, wherein the object category information comprises text information or an object name of the target object.
           Claim 27. (Previously Presented) The image recognition method of claim 18, wherein the object category information is stored in the image file based on a preset label information format.
           Claim 28. (Previously Presented) The image recognition method of claim 18, wherein the first label information is stored in an extension segment or a comment segment of the image file.
           Claim 29. (Previously Presented) The terminal of claim 1, wherein the object category information comprises text information or an object name of the target object.
           Claim 30. (Previously Presented) The terminal of claim 1, wherein the object category information is stored in the image file based on a preset label information format.
           Claim 31. (Previously Presented) The terminal of claim 1, wherein the first label information is stored in an extension segment or a comment segment of the image file.
           Claim 32. (New) The terminal of claim 10, wherein the object category information comprises text information or an object name of the target object.
           Claim 33. (New) The terminal of claim 10, wherein the object category information is stored in the image file based on a preset label information format.
           Claim 34. (New) The terminal of claim 10, wherein the object category information is stored in an extension segment or a comment segment of the image file.



                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the field of image recognition technologies, 
and in particular, to an image recognition method and a terminal. 
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 18, the closest prior art of record (Wang and Gokturk), Wang reference is directed to terminal devices such as a mobile phone, a wearable device, and a robot all need to recognize multiple types of objects, voices, and actions from perception data such as an image, a video, and a voice. For example, to perform searching by means of photo taking, a mobile phone needs to first recognize a target object in a taken photo, and then can search for information related to the target object, but neither Wang nor Gokturk teach or suggest, among other things, “the neural network computation  based on an image recognition; send “revised first label” information to a server, wherein after storing the object category information in the image file as the first label information of the target object, the executable program code further causes the processor to be configured to: search a target object detail base for “second label” information matching the first label information; determine whether the second label information is found; store the second label information in the image file, and label the target object in the image file based on the second label information when the second label information is found; and label the target object in the image file based on the first label information when the second label information is not found”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Wang and Gokturk) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
May 20, 2021